UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                              No. 02-4529
GLENN ALAN FLANAGAN,
             Defendant-Appellant.
                                       
            Appeal from the United States District Court
     for the Southern District of West Virginia, at Charleston.
               Charles H. Haden II, District Judge.
                            (CR-01-232)

                      Submitted: April 17, 2003

                      Decided: April 23, 2003

   Before WIDENER, WILLIAMS, and MOTZ, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

J. C. Powell, POWELL & MAJESTRO, P.L.L.C., Charleston, West
Virginia, for Appellant. Kasey Warner, United States Attorney,
Michael H. Spencer, Assistant United States Attorney, Charleston,
West Virginia, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                     UNITED STATES v. FLANAGAN
                               OPINION

PER CURIAM:

   Glenn Alan Flanagan appeals his conviction and sentence for con-
spiracy to distribute 500 grams or more of methamphetamine, a viola-
tion of 21 U.S.C. § 846 (2000). Counsel has filed a brief pursuant to
Anders v. California, 386 U.S. 738 (1967), in which he states there
are no meritorious issues for appeal, but presenting one issue for
review. Although notified of his right to file a pro se brief, Flanagan
has not done so.

   Flanagan claims the district court erred in denying him an adjust-
ment to his offense level for acceptance of responsibility. This court
reviews a district court’s decision to deny such an adjustment for
clear error. United States v. Ruhe, 191 F.3d 376 (4th Cir. 1999). In
light of Flanagan’s admitted drug use after pleading guilty, we find
no error.

   In accordance with Anders, we have reviewed the entire record in
this case and have found no meritorious issues for appeal. This court
requires that counsel inform his client, in writing, of his right to peti-
tion the Supreme Court of the United States for further review. If the
client requests that a petition be filed, but counsel believes that such
a petition would be frivolous, then counsel may move in this court for
leave to withdraw from representation. Counsel’s motion must state
that a copy thereof was served on the client. We dispense with oral
argument because the facts and legal contentions are adequately pre-
sented in the materials before the court and argument would not aid
the decisional process.

                                                             AFFIRMED